Citation Nr: 0928095	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, claimed due 
to a head injury in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1973 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina. In July 2005, the Veteran testified 
from the RO at a video conference hearing before the 
undersigned acting Veterans Law Judge sitting in Washington, 
DC.  In March 2006, the Board remanded the claim for further 
findings.


FINDING OF FACT

The Veteran's headaches were not present in service and were 
first demonstrated many years after discharge, and are not 
related to service or to an incident of service origin.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in October 2003, February 2005, March 
2006 and November 2007 that fully addressed all notice 
elements.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  All pertinent private treatment records, 
adequately identified by the Veteran, have been associated 
with the claims folder, and the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge.  The 
appellant was afforded a VA medical examination in February 
2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is seeking service connection for headaches, 
which he contends stem from a head injury a few months before 
he got out of service.  

The service treatment records show that in December 1974 the 
Veteran had a fall that resulted in a laceration over his 
right eye.  However, his separation examination shows no 
complaints of headaches.  

The first post-service treatment records are the Veteran's 
private treatment records from August 1998.  They show that 
the Veteran complained of headache and dizziness.  A 
September 1998 CT scan showed mild bifrontal lobe cerebral 
atrophy.

In conjunction with this claim, the Veteran was provided a VA 
fee-basis general medical examination in August 1999.  The 
physician noted the Veteran's history of having had head 
trauma with laceration in service and a post-service bicycle 
accident with unconsciousness and included the diagnosis of 
post-concussion headaches.  He stated that the laceration of 
the right eyebrow had no relation to headaches except for it 
being part of the trauma to the head in the past.  The 
physician, did not however, provide an opinion as to whether 
it is at least as likely as not that the Veteran's current 
headaches are casually related to the in-service head trauma. 
The Board further notes that the physician stated that the 
Veteran should be seen by a consultant in neurology for 
evaluation of the headaches.

The Veteran's VA treatment records, dated from February 1995 
to April 2005, have been obtained.  In February 1995, he 
complained of pain on top of his head that extended from his 
eyes and nose.  The Veteran again complained of headaches in 
his November 2003.  

At the July 2005 hearing, the Veteran testified that this was 
the same injury that resulted in a laceration above his right 
eye and for which service connection has been granted.  He 
testified that he was unconscious and that when he woke up he 
was in the medical facility where stitches were being put in 
his head. He also testified that he then started having 
headaches in service and they continued after service.  He 
stated that the headaches became more severe in the early to 
mid 1980s and have continued since then.  He stated that he 
did not seek treatment for his headaches until many years 
after service because he could not afford to do so and self-
treated with aspirin.

At the hearing, the Veteran, through his representative, 
requested that additional VA medical records be obtained 
noting that the Veteran has reportedly received treatment at 
the VA Medical Center (VAMC) in Hampton, Virginia, since 
September 2002, which is the date of the most recent VA 
medical records currently in the claims file.  At the 
hearing, the Veteran testified that although he did not know 
whether he put it in writing, his VA primary care physician 
told him that his headaches could be caused by the in-service 
injury to his head.  The Veteran testified that he could not 
remember the physician's name or what year that was, but it 
was before 2003.  

In addition, at the hearing, the Veteran's representative 
noted that although the claims file included some records 
from Rich Medical Center, the Veteran had reported that he 
had more recently been treated there for his headaches.  The 
undersigned held the record open for 60 days to allow the 
Veteran the opportunity to submit additional records from 
Rich Medical Center, but he did not do so.  

The Veteran's VA treatment records from September 2002 to 
April 2005, discussed above, have been obtained.  

Upon remand, the Veteran's SSA records have been obtained.  
Although the records show continued treatment for headaches, 
they do not indicate that the Veteran's headaches had their 
onset in service or within one year after service.

On remand, the Veteran underwent a VA examination in February 
2007.  He complained of having daily headaches located on the 
top of his head for the last 25 years.  It was noted that the 
Veteran's headaches were progressively getting worse, and 
most attacks were prostrating and lasted for hours.  The 
impression was mild bifrontal love cerebral atrophy.  
Otherwise, no significant abnormality was noted.  The 
examiner opined that the Veteran's headaches were not 
causally related to his in-service injury from December 1974.  
He reasoned that there was no documentation of chronic 
headaches until 1984, 10 years after the original injury, 
which is outside of temporal relationship between 
postconcussion syndrome and a sequela of headache.  
Furthermore, the examiner opined that it is more than likely 
that the Veteran's 1984 fall and injury were the contributing 
factors to the onset of his chronic headaches, an not the 
more remote 1974 injury.  Thus, in concluding that the 
Veteran's headaches were not related to service and instead 
were of post-service origin, he implicitly demonstrated that 
the found the history as reported by the Veteran of having a 
continuity of symptomatology not credible.  In doing so, he 
pointed to inconsistencies in the record and noted that he 
was a poor historian.

The Board finds that the evidence is against a finding of a 
nexus between service and the Veteran's currently diagnosed 
headaches based on the well reasoned assessment offered by 
the February 2007 VA examiner, who based his impression on a 
physical examination of the Veteran and a complete review of 
his pertinent medical history.  

The Board is sympathetic to the Veteran's contentions that 
his currently diagnosed headaches are related to the 
complaints of headaches that she reported in service.  
However, as a layperson, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about the symptoms that she experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished, however, from weight and credibility, which 
are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first competent clinical evidence 
of migraine headaches is dated more than two decades after 
the Veteran's separation from service.  Moreover, while the 
Veteran has reported that he began suffering from headaches 
in 1984 that increased in severity over time, the onset of 
those episodes, by the Veteran's own account, is still many 
years after he left service.  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's headaches were incurred 
in service.  Thus, the Board finds that headaches were not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


